Citation Nr: 0706641	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to an effective date prior to November 4, 2003, 
for the grant of a 100 percent rating for pulmonary 
sarcoidosis.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1974 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted a 100 percent rating for pulmonary 
sarcoidosis, effective November 4, 2003.  The veteran 
appealed the effective date.  


FINDINGS OF FACT

1.  In a rating decision in February 1980, the RO granted 
service connection for pulmonary sarcoidosis, and assigned a 
noncompensable rating; the veteran did not appeal the 
decision.

2.  On November 4, 2003, the RO received the veteran's claim 
of entitlement to an increased rating for the pulmonary 
sarcoidosis.  

3.  In an April 2004 rating decision, the RO granted a 100 
percent rating for the pulmonary sarcoidosis and assigned 
November 4, 2003, as the effective date of the increased 
rating, as it is not factually ascertainable that the 
disability increased to a 100 percent degree within the year 
preceding November 4, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to November 4, 2003, 
for the grant of a 100 percent rating for pulmonary 
sarcoidosis, have not been met.  38 U.S.C.A. §§ 5107(b), 
5110, 7105, 7104 (West 2002); 38 C.F.R. § 3.400 (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim on appeal, the Board notes that the 
RO provided the veteran with content-complying VCAA notice on 
the underlying claim of entitlement to an increased rating 
for pulmonary sarcoidosis.  Where, as here, a 100 percent 
rating for pulmonary sarcoidosis has been granted, the 
typical increased rating claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for an increased rating 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 


further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date for the award of a 100 percent rating 
for pulmonary sarcoidosis.  Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, but he declined to appear for a hearing.  
The veteran has submitted private medical treatment records 
from Kaiser Permanente, dated from 1989 to September 2000, in 
support of his claim.  He has not otherwise identified any 
additionally available evidence, to include VA records, for 
consideration in his appeal.  In fact, in an August 2005 
statement, he indicated that he had no further evidence to 
submit for consideration.  

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate that claim on appeal. 38 U.S.C.A. § 5103A(d).  
The Board notes that the evidence reviewed includes 
statements submitted by the veteran historically, as well as 
medical evidence relevant to the pulmonary sarcoidosis.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the file shows that in a rating decision in 
February 1980, the RO granted service connection for 
pulmonary sarcoidosis.  A noncompensable rating was assigned, 
effective in September 1979.  In a February 1980 letter, the 
veteran was notified of that decision and his appellate 
rights, but he did not appeal the decision.  As the veteran 
did not appeal the rating decision of February 1980, it is 


final.  38 U.S.C.A. § 7105.  Thus, the effective date for any 
subsequent increased rating must be determined in relation to 
a new claim.  That new claim was filed on November 4, 2003.

In that regard, the Board notes that the record is devoid of 
any communication from or action on the part of the veteran 
or his representative, which could constitute a claim or 
indicate an intent to apply for an increased rating, in the 
period between the RO rating decision of February 1980 and 
the receipt of his claim for increase on November 4, 2003.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  Absent 
specific allegations of clear and unmistakable error, the RO 
decision of February 1980, as noted, is considered to be 
final and is not subject to further review at this time based 
on the evidence then of record.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In an April 2004 rating decision, the RO granted a 100 
percent schedular rating for pulmonary sarcoidosis.  The 
effective date for the increased rating was November 4, 2003, 
that is, the date of VA receipt of the claim for an increased 
rating.  The only medical evidence on file dated in the year 
preceding the November 4, 2003, claim are private treatment 
records from T.Y., MD, dated December 2002 and January 2003.  
These records show that the veteran was seen on three 
occasions for symptoms that appear to be asthma-related.  The 
records do not reflect an increase in the severity of the 
veteran's pulmonary sarcoidosis.  In any case, the veteran 
does not allege that the disability increased on a specific 
date within the year preceding the claim.  He did argue in 
May 2004 that the RO did not have all of his private medical 
records from Kaiser Permanente before rendering its decision.  
However, when those records were later submitted, they were 
dated from 1989 to September 2000.  Thus, they cannot serve 
to demonstrate that there was an increase in pulmonary 
sarcoidosis in the year preceding November 4, 2003.  

In view of the foregoing, it is not factually ascertainable 
that the pulmonary sarcoidosis increased in severity on some 
date within the year preceding November 4, 2003.  Therefore, 
the effective date for the increased rating, from 
noncompensable to 100 percent, for the pulmonary sarcoidosis 
may be no earlier than the date of receipt of the claim, that 
is, November 4, 2003.  The RO assigned the earliest effective 
date legally permitted in this case, for an award of an 
increased rating, and no earlier effective date is permitted 
by law (absent a finding of clear and unmistakable error in a 
prior decision, and such is not the subject of the present 
appeal).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
November 4, 2003, for the grant of a 100 percent rating for 
pulmonary sarcoidosis.  38 U.S.C.A. § 5107(b).

ORDER

An effective date prior to November 4, 2003, for the grant of 
a 100 percent rating for pulmonary sarcoidosis, is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


